Title: To Benjamin Franklin from Henry Laurens, February 27, 1784
From: Laurens, Henry
To: Franklin, Benjamin


          
            No. 18. Fludyer StreetWestminster 28th. [i.e., 27] February 1784.
            Dear Sir.
          
          Accept my grateful thanks for the Contents of two Letters which you have honored me with under the 12th. & 15th. Inst.
          Your interposition with Mr. Grand for obtaining a supply of Money on my Account has impressed my heart with feelings which will never wear out, altho I have at present hopes of getting through without stretching beyond the Balance standing properly to my Credit in his Books; but tho’ I called upon our friend the day before I last left Paris & writ to him by my Son the 3d. Inst. requesting an account of that Balance in order to compare with my own minutes & for avoiding mistakes, I have not heard from him on the subject; should he remain silent at the return of the next Mail, I may presume to draw for pretty

nearly the Amount of what appears to me to be due. I wish to avoid blended Accounts.
          By writing to you as in my last I meant to take time by the forelock & to avail my self in case of need had there been remitances lodged in your hands for supplying the American Ministers according to the late regulations by Congress, but if I am driven to the necessity of borrowing, certain friends here have engaged me to give them the preference, & as I am persuaded Mr. Grand has had his full share of that sort of indulgence, he will not be offended by my determination against oppressing his good nature.
          I had heard that some, indeed all, of Mr. M’s late Bills on Holland were in course to be protested, but was informed a day or two ago, that means had been devised for paying off the whole, by a Loan from a Society of Moravians or some other Religionists, the terms of Treaty unknown; whether to rejoice or to be sad at this event I have not yet Resolved. Dishonor to our Country would grieve me, on the other hand I foresee that dishonor & with accumulated weight, inevitable, unless we shall avert the Calamity by prudent conduct henceforward, or shall receive such a Check as will effectually restrain our drawing the Pen at random & compel us to resort to the only proper measures for supporting our Credit & our Union with dignity. Of the former I have slender hopes, nor will we believe or fear the Check while under repeated menaces our wanton draughts continue to be paid. ’Tis lamentable to see a whole Nation a fine promising young Nation too, treading in the steps of a thoughtless profligate Planter running in debt for principal & Interest & principal created for imaginary discharge of Interest until his Creditors divest him of his Estate real & personal & turn himself & family out of Doors. Or do our Governors & Finance-managers reason upon the principles of old Gaillard of Santé. You ask me said the old Man to his Neighbors, how I can sleep under such a load of debt? poh! poh! ask Paul Jenys & the rest of my

Creditors how they can sleep. But Paul Jenys soon found his land & Negroes.
          Your strictures & observations on the disorders of this Country & the sources of them appear to me to be very judicios, but tho’ it be a subject for thankfulness that we have less connexion with its affairs than we formerly had, ’tis to be regreted that we continue to practice too many of the old bad Customs which we had learned in that connexion, I have nevertheless hopes, that there will come a time when we shall manage better, but we must smart first & probably suffer under the pain of some convulsions.
          I must refer you to the Newspapers & pamphlets contained in a Packet which Mr. [blank in MS] Chollet will do me the favor to deliver, for the present state of Politics in this latitude. You will perceive the Majority, or the Managers of the Majority, have by gradual steps brought their affair to a crisis. The House of Commons will have the King’s answer to their Address Reported to day, debates & probably strong Resolutions will ensue, or possibly nothing more than an abrupt or as the present stile is, a temperate adjournment to Monday, if Mr. Chollet stays long enough to take the Paper of to morrow Morning with him you may from thence form a judgement of what will be the final Issue—most Men at this moment think a dissolution. I wish as earnestly as any body for an Administration permanent efficient &c &c—in whom I may repose confidence of being paid my Two Thousand Eight hundred & odd Pounds. Resolved on my part to demand a categorical answer whether they will or will

not pay me, I will not walk up their 78. Stone steps twice more upon this occasion.
          I am very thankful to you Sir, for communicating the commercial Plan in embrio. Glad to find I had neither alleged nor intimated any thing extraordinary respecting it. I have detail’d without names your present information, to Gentlemen here who Interest themselves in the happiness of both Countries. A large meeting of Merchants & West India proprietors are at this moment assembled, to deliberate on the Trade between the British Islands & the United States, you will perceive from the contents of Mr. Edwards’s Pamphlet that the West India Planters & Plantation holders are not a little alarmed. I am promised the result of the meeting some time this Evening, if it reaches me in time you shall be informed in a PS. but ’tis boldly asserted here by certain persons, instructed as I apprehend by the late Ministry & encouraged perhaps by the impolitic droppings of a friend, that there is no power at present subsisting on the part of America to treat for Commerce with Great Britain, I can only reply that I believe ’tis a mistake, & hope to be soon fully informed. Mean time the United States seem to have at length felt the effect of the Proclama: of 2d July 1783. No doubt that of [blank in MS] Decem will be a provoking aggravation. Let our people determine to act wisely & these conjurers will soon

be compelled to act with more wisdom & with a little more sincerity than we have experienced from them in the last eleven Months, or as many Years.
          We have felt the Frost as bitterly here as you describe it to have been in France, I have been a fellow sufferer with you under its severity, confined by Gout in my Head & Side, four Weeks, the present open Weather, I hope will affect you as I feel it. But notwithstanding disparity of Years I believe you are the hailest Man. Fifteen Months confined sedentary living to a person who had been accustomed to free Air & much exercise, has broken down the Constitution, I am scarcely ever quite & never 48 hours together tolerably well, ’tis no matter the approaching End will be Rest & Health, the thoughts therefore on that approach are not troublesome. Knowing not when the event may happen, I am in the course of duly preparing for embarkation to America. As soon as my Son & the other part of the family shall arrive from the South of France I shall fix on a Vessel for Cheasapeke or Delaware hoping to be at Sea early in April which is not far off. If there are any services in my power which you may wish to command you may depend Sir upon my most zealos endeavors. I don’t love many words of profession therefore after presenting My Daughters united Compliments & good wishes to your self & Mr. Franklin I conclude with assurances of being one of those friends who never maintaining your infallibility will ever love you for your merits & never forsake your defence should there be need.
          
            Henry Laurens.
            His Excellency Benjamin Franklin Esquire Passy.
          
        